J-S20039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    GARY CALHOUN                               :
                                               :
                       Appellant               :      No. 1363 WDA 2021

                Appeal from the Order Entered October 20, 2021
                In the Court of Common Pleas of Cambria County
              Criminal Division at No(s): CP-11-CR-0000449-2012


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY KING, J.:                                  FILED: JULY 28, 2022

       Appellant, Gary Calhoun, appeals from the order entered in the Cambria

County Court of Common Pleas, which dismissed his motion for disqualification

of judge. We affirm.

       The relevant facts and procedural history of this appeal are as follows.

A jury convicted Appellant of one count of corruption of minors. On December

17, 2013, the court sentenced Appellant to a mandatory minimum term of

twenty-five (25) years’ imprisonment, pursuant to 42 Pa.C.S.A. § 9718.2.1

This Court affirmed the judgment of sentence on November 12, 2014, and

Appellant did not seek further review. See Commonwealth v. G.C., 113


____________________________________________


1Section 9718.2 imposes a mandatory 25-year sentence on offenders who
have a prior conviction for certain offenses enumerated in 42 Pa.C.S.A. §
9799.14.
J-S20039-22


A.3d 347 (Pa.Super. 2014) (unpublished memorandum).

      On January 5, 2015, Appellant timely filed his first petition pursuant to

the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546. The

court appointed counsel, who filed an amended petition on March 12, 2015.

On April 28, 2015, the court denied PCRA relief. This Court affirmed the order

denying PCRA relief on July 11, 2016, and Appellant did not seek further

review. See Commonwealth v. Calhoun, 154 A.3d 851 (Pa.Super. 2016)

(unpublished memorandum). Thereafter, Appellant filed several unsuccessful

PCRA petitions.

      On September 13, 2021, Appellant filed another pro se PCRA petition,

his fifth, and a pro se motion for disqualification of judge. In the pro se PCRA

petition, Appellant raised various claims regarding “newly discovered” medical

and court records. In the pro se recusal motion, Appellant claimed that the

PCRA jurist possessed “personal knowledge of new evidence that proves

[Appellant’s] innocence that was not available at the time of trial.” (Recusal

Motion, filed 9/13/21, at ¶1). Appellant also argued that the jurist possessed

“personal knowledge of a court proceeding impeaching the credibility of

Commonwealth … witnesses.” (Id. at ¶2). Appellant maintained that “the

above facts reasonably call into question the impartiality of the [jurist] and

dictate that [he] recuse [himself] from further action herein.” (Id. at ¶8).

      On September 20, 2021, the court issued notice of its intent to dismiss

the PCRA petition without a hearing, pursuant to Pa.R.Crim.P. 907. Appellant


                                     -2-
J-S20039-22


did not file a response to the Rule 907 notice. On October 20, 2021, the court

dismissed the current PCRA petition as untimely. In a separate order entered

that same day, the court denied Appellant’s recusal motion.

       On November 5, 2021 and November 8, 2021, Appellant timely filed

separate, pro se notices of appeal from the orders denying the recusal motion

and PCRA petition.2 The court subsequently ordered Appellant to file Pa.R.A.P.

1925(b) concise statements of matters complained of on appeal. Appellant

complied with the court’s Rule 1925(b) orders.

       On appeal, Appellant now raises one issue for our review:

          Did the PCRA court err in denying [Appellant’s] motion for
          disqualification of judge.

(Appellant’s Brief at 6) (unnumbered).

       Appellant alleges that the PCRA judge presided over 2005 dependency

proceedings involving Appellant and his children. Appellant insists that the

proceedings stemmed from the “personal bias” of certain Children and Youth

Services employees, and the judge was aware of such bias because he

ultimately dismissed the dependency petitions. (Id. at 9). Further, Appellant

relies on his most recent PCRA filing for the proposition that the judge has


____________________________________________


2 While an order denying a motion to recuse is interlocutory and not a final,
appealable order, “[o]nce an appeal is filed from a final order, all prior
interlocutory orders become reviewable.” In re Bridgeport Fire Litigation,
51 A.3d 224, 229 (Pa.Super. 2012). Here, Appellant filed an appeal from the
dismissal of his PCRA petition, docketed at 1364 WDA 2021, which was a final
order. Therefore, the order denying Appellant’s recusal motion became
reviewable, and Appellant may proceed with the instant appeal.

                                           -3-
J-S20039-22


personal knowledge of the fact that the Commonwealth illegally “suppressed”

certain mental health records at the time of Appellant’s trial. (Id. at 10). Due

to this “personal knowledge,” Appellant contends that the judge “is likely to

be a material witness in this matter,” as the case obtains further review under

the PCRA. (Id.) Appellant concludes that the judge’s continued involvement

creates an appearance of impropriety, and this Court must reverse the order

denying his recusal motion. We disagree.

      “Where a jurist rules that he … can hear and dispose of a case fairly and

without prejudice, that decision will not be overturned on appeal but for an

abuse of discretion.” Commonwealth v. White, 557 Pa. 408, 426, 734 A.2d

374, 384 (1999).

         In reviewing the denial of a recusal motion to determine
         whether the judge abused his discretion, we recognize that
         our judges are honorable, fair and competent. Based on
         this premise, where a judge has refused to recuse himself,
         on appeal, we place the burden on the party requesting
         recusal to establish that the judge abused his discretion.

                                  *    *    *

            The term “discretion” imports the exercise of
            judgment, wisdom and skill so as to reach a
            dispassionate conclusion, within the framework of the
            law, and is not exercised for the purpose of giving
            effect to the will of the judge. Discretion must be
            exercised on the foundation of reason, as opposed to
            prejudice, personal motivations, caprice or arbitrary
            actions.    Discretion is abused when the course
            pursued represents not merely an error of judgment,
            but where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill will.

                                      -4-
J-S20039-22



Commonwealth v. King, 576 Pa. 318, 322-23, 839 A.2d 237, 239-40 (2003)

(internal citations, quotation marks, and emphasis omitted).

      “In general, a motion for recusal is properly directed to and decided by

the jurist whose participation the moving party is challenging.” Id. at 322,

839 A.2d at 239. “It is the burden of the party requesting recusal to produce

evidence establishing bias, prejudice or unfairness, which raises a substantial

doubt as to the jurist’s ability to preside impartially.” White, supra at 426,

734 A.2d at 383-84 (1999) (quoting Commonwealth v. Abu-Jamal, 553 Pa.

485, 507, 720 A.2d 79, 89 (1998)).

         The inquiry is not whether a judge was in fact biased against
         the party moving for recusal, but whether, even if actual
         bias or prejudice is lacking, the conduct or statement of the
         court raises an appearance of impropriety. The rule is
         simply that disqualification of a judge is mandated whenever
         a significant minority of the lay community could reasonably
         question the court’s impartiality.

Commonwealth v. Druce, 796 A.2d 321, 327 (Pa.Super. 2002), aff’d, 577

Pa. 581, 848 A.2d 104 (2004) (internal citations and quotation marks

omitted).

      Instantly, the court addressed this issue as follows:

         [O]n October 20, 2021, the [c]ourt issued an Opinion and
         Order denying the [current PCRA] petition as untimely. This
         decision made [Appellant’s recusal] motion moot, as there
         would be no hearing on the [PCRA] petition and thus this
         jurist would not be a material witness. As such there is little
         chance that a significant minority of the lay community
         could reasonably question the court’s impartiality in regards
         to [Appellant’s PCRA] petition.


                                      -5-
J-S20039-22


(PCRA Court Opinion, filed 12/13/21, at 3) (internal citations omitted).3 We

agree with the court’s determination and emphasize that our review of the

record does not reveal any conduct of the court that raises an appearance of

impropriety. See Druce, supra. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2022




____________________________________________


3 Further, in the appeal docketed at 1364 WDA 2021, we have affirmed the
order dismissing Appellant’s current PCRA petition.

                                           -6-